Opinion by
Mr. Justice Frazer,
This case is based on the facts recited in the preceding case and is an appeal from the judgment of the lower court awarding a writ of mandamus, directing defendant as county controller to approve certificate No. 1 for work done under the contract between plaintiff and the recorder of deeds of Northumberland County for the preparation of indexes, pursuant to the order-of court. Defendant’s reason for refusing to approve the certificate was that the court had not power to authorize the recorder of deeds to enter into a contract for the performance of the work, and, further, if the contract is valid, only the cost of the work as measured by expenditures made for clerks, supplies, &c., should be allowed. The court awarded the mandamus, which defendant obeyed by approving the certificate, “under protest.” Following a later order made against him requiring his approval of a subsequent certificate, from which he appealed (See preceding case) an appeal was also taken in this case.
The command of the court’s order having been com*394plied with, the general rule seems to be that the question of whether or not the writ was properly granted, will not be reviewed by the appellate court: 26 Cyc. 500, and cases cited. However this may be, the conclusion reached in the preceding case makes a discussion of this question unnecessary.
The judgment is affirmed.